PCIJ_AB_68_PajzsCsakyEsterhazy_HUN_YUG_1936-12-16_JUD_01_ME_05_EN.txt. 90

SEPARATE OPINION OF M. DE TOMCSANYI.
[Tvanslation. |

I regret that I am unable to agree with the Court’s judgment.

As regards my own opinion on the matter, it will suffice that
I refer to Mr. Hudson’s dissenting opinion, for what is stated
therein is entirely in accordance with my own view.

Founding myself on the arguments set forth in the above-
mentioned opinion, I would summarize my views on the question
as follows:

The Hungarian Government’s appeal against the judgments
delivered by the Hungaro-Yugoslav Mixed Arbitral Tribunal on
July 22nd, 1935, in cases Nos. 749, 750, 747, Pajzs, Csaky,
Esterhazy versus the Yugoslav State, should have been enter-
tained, and the. judgments should have been reviewed, as being
ill-founded.

As the Court did not entertain the appeal, it should, inter-
preting and applying the Paris Agreements, have declared that
the attitude of Yugoslavia—that is to say the Yugoslav Govern-
ment’s refusal to pay the so-called local indemnities to the
Hungarian nationals who had never intended to claim anything
except Yugoslav national treatment, and who had therefore
never instituted proceedings against the Agrarian Fund, or to
the Hungarian nationals who had instituted proceedings against
the Agrarian Fund, but whose claims against the Fund have
been disallowed by the Mixed Arbitral Tribunal—that this
attitude was not warranted by the Paris Agreements and that
it was therefore contrary to the normal rules of international
law, for it constituted discriminatory treatment of the above-
mentioned Hungarian nationals.

(Signed) G. P. DE TOMCSANYI.

64
